Citation Nr: 1510556	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected right wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from January 2000 to May 2000, from August 2003 to April 2004, and from October 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).  In June 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In August 2014, the Board remanded this matter for additional development.  It has now returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's right elbow disability was not caused or permanently worsened by a service-connected disability and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability, to include as secondary to a service-connected right wrist disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in May 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has also been provided appropriate VA examinations in relation to his claim.  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2014). 

The Veteran's primary contention is that his current right elbow disability has been caused or aggravated by a service-connected right wrist disability sustained while on active service.  He has not alleged, nor is there evidence to suggest, that his current right elbow disability was directly caused by active service.  Specifically, in his November 2012 notice of disagreement, the Veteran clearly stated that the right wrist disability caused the right elbow disability and that he was solely seeking secondary service connection.  Additionally, there is no medical evidence of record indicating the Veteran suffered a right elbow injury during active service or that any medical provider has directly linked his right elbow disability to his active service.  Therefore, based on the Veteran's own statements and the medical evidence of record, the Board finds that entitlement to service connection for a right elbow disability on a direct basis is not warranted.  

With regard to the Veteran's main contention, that the right elbow disability was caused or aggravated by the service-connected right wrist disability, the Board notes that the evidence of record does not support such a connection.  

At a January 2014 VA examination, the Veteran was noted to have a diagnosis of right lateral epicondylitis since 2011.  On examination, it was noted that the Veteran declined a magnetic resonance imaging scan (MRI) of his right elbow.  The examiner opined that the Veteran's right elbow disability was less likely than not secondary to service or aggravated by service.  The examiner noted that the Veteran worked as a chiropractor, which placed significant demand on his upper extremities and that there was epidemiologic evidence for the relationship between forceful work and epicondylitis.  The Board notes that opinion does not sufficiently address the issue of secondary service connection with regard to the Veteran's service-connected right wrist disability and is therefore of lower probative weight. 

At an October 2014 VA examination, the 2011 diagnosis of right elbow lateral epicondylitis was noted.  After examination and interview with the Veteran, the examiner opined that the Veteran's right elbow disability was less likely than not proximately due to or had been aggravated by the service connected right wrist disability.  The examiner explained that epicondylitis is a swelling of the tendons at the elbow from overuse due to repetitive arm movements and gripping.  The examiner noted that as a chiropractor, the Veteran did repetitive movements with his upper extremities, and opined that was more likely the cause of the epicondylitis of the right elbow.

The Board finds that the October 2014 VA examination is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Of record are VA and private treatment records which note that the Veteran rarely receives treatment for a right elbow disability.  Further, these records provide no indication that the Veteran's right elbow disability was caused by or has been aggravated by the service-connected right wrist disability.  

In sum, the Veteran has not alleged and the evidence does not suggest that the Veteran's right elbow disability is directly related to his active service.  The October 2014 VA examiner competently opined that the Veteran's right elbow disability was not caused by and had not been aggravated by his service-connected right wrist disability, and was more likely related to the repetitive upper extremity motions related to his employment as a chiropractor.  Furthermore, none of the Veteran's medical providers have indicated that the right elbow disability is in any way related to the service-connected right wrist disability.  

The Board notes that the Veteran works as a chiropractor.  Therefore, he has some medical training.  However, to the extent that he has opined that the elbow disability is caused or aggravated by the wrist disability, the Board finds that the VA examination evidence is more persuasive.  Those objective examiners interviewed and examined the Veteran and reviewed the medical history.  The October 2014 examiner reviewed the record and information from the American Academy of Orthopedic Surgeons and an online medical reference.  That examiner concluded that it was less likely that the right elbow was due to or aggravated by the right wrist disability and more likely that the right elbow disability was more likely caused by repetitive occupation movements.  The Board finds that rationale persuasive.  Furthermore, that examiner's opinion seems to agree with the January 2014 examiner who found the right elbow disability was not related to service and cited to medical research indicating that the evidence supported a relationship between epicondylitis and forceful work, or repetitive hand gripping, tool use, shaking hands, or twisting motions.  The examiner then noted that Veteran's career placed significant demands on his upper extremities.  While the January 2014 VA examination report is of lower probative weight, it is supportive of the findings of the October 2014 VA examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right elbow disability, to include as secondary to a service-connected right wrist disability, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected right wrist disability is denied. 



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


